Citation Nr: 1424777	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-14 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a cervical spine disability, to include cervical stenosis and cervical spine degenerative disk disease (DDD), and, if so, whether the reopened claim should be granted.

2. Whether the reduction in the evaluation of a service-connected low back disability from 40 percent to 20 percent effective February 1, 2009, was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to February 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. In that decision, the RO denied reopening of a claim for service connection for a cervical spine disability.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The RO initially found in the July 2008 rating decision that new and material evidence sufficient to reopen the Veteran's claims had not been submitted. However, in light of new evidence the RO reopened the claim in a November 2012 supplemental statement of the case, and then subsequently denied the claim on the merits in an April 2013 supplemental statement of the case. As the claim on appeal has been adjudicated on the merits by the AOJ, the Board finds that a decision on the merits in this appeal would not prejudice to the Veteran. See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

In light of conflicting information concerning the Veteran's desire for a hearing before a Veterans Law Judge, the Veteran was contacted in April 2014. During that conversation, the Veteran affirmatively stated that he did not want a hearing, and therefore it is not an error that the Veteran was not provided one.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

FINDINGS OF FACT
 
1. An August 1995 rating decision denied service connection for a cervical spine disability. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period.
	
2. The evidence associated with the claims file subsequent to the August 1995 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claims.

3. A cervical spine disability is not shown to be causally or etiologically related to an in-service event, injury or disease or to have manifested in service or within one year of the Veteran's discharge from service.

4. In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of whether the reduction in the evaluation of a service-connected low back disability from 40 percent to 20 percent was proper was requested.


CONCLUSIONS OF LAW

1. The August 1995 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a cervical spine disability, to include cervical stenosis and DDD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. The criteria for service connection for a cervical spine disability, to include cervical spine stenosis and DDD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4. The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether the reduction in the evaluation of a service-connected low back disability from 40 percent to 20 percent was proper have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). VA's duty to notify and assist as to the issue of service connection for a cervical spine disability is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in August 2007, prior to the initial unfavorable adjudication in July 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records, VA treatment records, and identified and released private treatment records with the claims file.

The record indicates that the Veteran is receiving Social Security disability benefits, but there is no indication that those records have been associated with the claims file or are otherwise unavailable. While VA's duty to assist generally requires that such records be obtained, VA is only required to obtain Social Security records when those records are potentially relevant to the claims on appeal. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Relevant records are those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim. Id.

In this case, the Veteran mentioned receiving Social Security disability benefits in correspondence from February 2014 and March 2014. As explained further below, the Board finds that there is sufficient evidence of record to establish the presence of a current disability and an in-service event, injury or disease. Therefore, the dispositive issue in the case is the presence of a causal nexus between the Veteran's current cervical spine disability and his active duty service. The Veteran has not indicated in his correspondence that any records associated with his award of Social Security disability benefits would show the presence of a nexus between his active duty service and current cervical spine disability. 

Further, an extensive amount of VA and private treatment records, including records from a private neurologist, concerning the presence of a nexus are already of record, as are two VA spine examinations. Thus, the issue of whether a medical nexus is present in this case has already been thoroughly analyzed and discussed, and it is unlikely that further medical evidence would have a reasonable possibility of further substantiating the Veteran's claim. In light of the sizeable amount of medical evidence already associated with the claims file and the fact that there is no evidence that the records are relevant to the issue of nexus, the Board finds that any Social Security records associated with the Veteran's receipt of benefits do not have a reasonable possibility of helping to substantiate the claim. Therefore the records are not relevant, and VA had no duty to obtain them. Golz, 590 F.3d 1317. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in October 2007 and December 2012. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationales for their opinions. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for service connection for a cervical spine disability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In sum, there is no additional assistance that would be reasonably likely to aid in substantiating the claims decided herein. VA has satisfied its duty to assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. The Veteran will not be prejudiced by a decision.



II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

Here, the RO last finally denied service connection for a cervical spine disability in August 1995. The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence within the one year statutory period. Therefore, the August 1995 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in August 1995 consisted of the Veteran's service treatment records and a May 1995 VA general medical examination. The evidence did not show that the Veteran had a current cervical spine disability underlying his complaints of neck pain. Evidence received since the August 1995 rating decision includes VA and private medical treatment records, lay statements submitted by the Veteran and his domestic partner, and a December 2012 VA cervical spine examination. The VA and private treatment records reflect that the Veteran has been diagnosed with cervical spine stenosis and cervical spine.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished fact of the presence of a current cervical spine disability. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for a cervical spine disability is warranted.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. A negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for a cervical spine disability, to include cervical spine stenosis and DDD. For the reasons stated below, the Board finds that service connection for a cervical spine disability is not warranted on either a direct or presumptive basis.

First, service connection is not warranted on a direct basis. The Veteran has a current diagnosis of cervical spine DDD, and therefore the Board finds that the first element of service connection (a current disability) is met.

With respect to the second element, service treatment records from August 1975 indicate that the Veteran was involved in a motor vehicle accident while in service and sustained a whiplash injury. Tenderness was noted to be present along the cervical spine. The Veteran has also repeatedly stated that this event marked the onset of his upper back pain. Based on this evidence, the Board finds that an in-service event, injury or disease has been established.

Turning to the final element, the preponderance of the evidence is against a finding that the Veteran's cervical spine disability is causally or etiologically related to his service. The Veteran has stated that his current cervical spine disability is related to his service and that he has experienced cervical spine pain since service. While the Veteran is competent to state that he has experienced symptoms such as pain since service, he is not competent to provide an opinion as to the presence of a causal relationship between his current disability and his active duty service, as to do so requires medical expertise in the field of orthopedic medicine. Jandreau, 492 F.3d at 1377.  Specifically, cervical stenosis and degenerative disc disease are not observable conditions like a broken arm or varicose veins.

Further, the veracity of the Veteran's statements concerning continuous cervical spine pain since service is undermined by the fact that private medical records from July 2007 indicate the Veteran reported a two to four month history of cervical spine symptoms, discomfort, and diminished range of motion as of that date. The Veteran has also provided conflicting statements concerning the onset of his cervical spine pain, stating during his October 2007 VA examination that the pain had its onset in 1992 while stating at other times that the pain began after an August 1975 car accident. While possibly due to the passage of time, the inconsistent nature of the Veteran's statements render them not credible to establish continuous pain, and therefore they are entitled to minimal probative weight.

The Veteran also submitted a September 2011 statement from his domestic partner. The Veteran's domestic partner stated that the Veteran has experienced back pain since 1996, and that the Veteran informed her he has had back pain ever since a 1975 automobile accident while in service. While the Veteran's domestic partner is competent to testify to the Veteran's back pain and his statements to her concerning its onset, she is not competent to opine as to the presence of a causal relationship as such an opinion requires medical expertise. Id. Also, as stated above, the inconsistent nature of the Veteran's statements concerning the onset of his cervical spine pain undermine their credibility and thereby their probative value. As such, to the extent the statements made by the Veteran's domestic partner repeat information relayed to her by the Veteran concerning the onset of his cervical spine pain, they are also not entitled to probative weight. As there is no competent and credible lay evidence of record on the issue of nexus, the issue must be determined based on the medical evidence.
The Veteran was provided with a VA examination in December 2012. The examiner noted that during the October 2007 VA spine examination, x-ray evidence found the Veteran's cervical spine to be normal. The examiner also noted that there was no diagnosed cervical spine injury on the Veteran's October 1994 separation examination, and that the Veteran reported only a two to four month history of cervical spine symptoms during a July 2007 consultation with a private physician. Further, the examiner noted that there was no evidence of complaints of cervical spine pain or a diagnosis of a cervical spine disability prior to the Veteran's complaints in 2007. Based on these facts, the examiner opined that the Veteran's cervical spine disability was less likely than not related to service.

In support of his claim, the Veteran submitted a December 2011 private medical opinion. The examiner stated that, with respect to whether the current disability is associated with the in-service injury, there is a possibility that the current disability was exacerbated by an injury of trauma. The examiner also stated however, that the degenerative changes in his cervical spine might be associated with the normal degenerative process, and that a clear answer could not be given. Even if only the first portion of the opinion is focused on, the physician only stated that it was "possible" that the in-service injury and the current disability were related. The use of the words "possible," "may," or "can be" make a doctor's opinion speculative in nature, and therefore not probative of the issue of the presence of a medical nexus. See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)). Further, the examiner stated that it could also just as well be due to the natural process of aging. As the December 2011 opinion is speculative and inconclusive in nature, it is entitled to no probative weight. Id.

Private treatment records from June 2007 and July 2007 reflect a diagnosis of cervical spine stenosis and DDD and a March 2000 record reflects minimal degenerative changes of the cervical spine. However, there is no medical evidence prior to March 2000 reflecting diagnoses of a cervical spine disability or complaints of symptoms associated therewith. While there are numerous complaints of left upper extremity numbness and tingling prior to March 2000, these complaints are not linked to or accompanied by any complaints of neck or back pain. Thus, the earliest record mentioning degenerative changes generally is from March 2000, which is five years after the Veteran's separation from service. Buchanan, 451 F.3d at 1336-37; Maxson, 12 Vet. App. at 459. While such gaps in time are not dispositive of the issue of nexus, a five year gap without complaint or treatment for any cervical spine issues weighs against the Veteran's assertions that his cervical spine disability has been present since service. 

As such, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's active duty service and his current cervical spine disability. Therefore, direct service connection is not warranted in this case. See 38 C.F.R. § 3.303.

Second, the Veteran's cervical spine disability cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309. The Veteran has been diagnosed with cervical spine DDD. While DDD is not a specifically listed chronic disease, it is included under the broader listed term of arthritis, and thus is eligible for presumptive service connection. 38 C.F.R. §§ 3.307(a), 3.309(a). 

However, the Veteran's cervical spine disability did not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307(a)(3). As stated above, the first diagnosis of a cervical spine disability is in March 2000, which notes minimal degenerative changes of the cervical spine. Prior to that March 2000 private treatment record, there is no evidence of a diagnosis of or treatment for stenosis or DDD. Thus, there is no evidence of a cervical spine disability until approximately five years after the Veteran's separation from service, which is outside the applicable one year presumptive period. As such, the preponderance of the evidence is against a finding that cervical spine disability manifested to a degree of 10 percent within the presumptive period applicable to chronic diseases.

Finally, the Veteran cannot service connect his cervical spine disability on the basis of continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, cervical spine DDD is included under the broader listed term of arthritis, and therefore service connection can be established via continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309(a); Walker, 708 F.3d 1331. 
However, continuity of symptomatology has not been shown in this case. The Veteran's service treatment records reflect that he was involved in a motor vehicle accident in August 1975 and that cervical spine tenderness was present, but the cervical spine x-rays were noted to be normal. While the Veteran complained on several occasions of left upper extremity numbness and tingling, these complaints were not diagnosed as or determined to be related to a cervical spine disability while in service. No cervical spine disability was noted to be present on the Veteran's separation medical examination in October 1994, and while the Veteran indicated that he suffered from recurrent back pain in service on the accompanying report of medical history, this statement was linked only to low back pain. Thus, the preponderance of the evidence is against a finding that a cervical spine disability manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity. 38 C.F.R. § 3.303(b). Therefore, service connection based on continuity of symptomatology is not warranted.

Although the Veteran has established a current disability and an in-service event, injury or disease, the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

IV. Withdrawal of Rating Restoration Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. See 38 U.S.C.A. § 7105. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

The Board notes that an April 2009 statement of the case was issued concerning the issue of whether the reduction in the evaluation of a service-connected low back disability from 40 percent to 20 percent was proper. The Veteran properly appealed the issue in an April 2009 substantive appeal. However, the Veteran subsequently indicated in April 2013 correspondence that he wished to withdraw his appeal of that issue. Hence, there remains no allegation of error of fact or law for appellate consideration regarding that claim. Accordingly, the Board finds that the issue of whether the reduction in the evaluation of a service-connected low back disability from 40 percent to 20 percent was proper has been properly withdrawn and the claim is dismissed.


ORDER

New and material evidence having been received, the claim for service connection for a cervical spine disability, to include cervical stenosis and cervical spine DDD, is reopened.

Entitlement to service connection for a cervical spine disability, to include cervical stenosis and cervical spine DDD, is denied.

The appeal regarding the claim of whether the reduction in the evaluation of a service-connected low back disability from 40 percent to 20 percent effective February 1, 2009, was proper is dismissed.



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


